Title: To Thomas Jefferson from James Monroe, 12 February 1802
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Feby 12. 1802
          
          I have been requested by Colo. Goodall who is an honest republican character, I presume well known to you, to add his name to the list of candidates for the post office in this city. You will get correct information of every one not known to you from our members in Congress.
          In a late letter to Mr. Madison I gave the details of some federal intrigues here during the Session of our assembly. He will I doubt not communicate these to you. Every days experience proves more clearly the difficulty of conciliating the federal party. It is wonderful to see how irreconcileable many of its members are. Altho’ none of these people had cause of complaint agnst me yet it was manifest that many of them wod. have hewn me to pieces had they had it in their power—
          yr. friend & servt
          
            Jas. Monroe
          
        